DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 9, 14, 17, 20, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claims 9, 17, 20, several of the features of these claims were known in the art as evidenced by the combination of Taieb et al (WIPO Publication No. WO 2020/243484), Gupta et al (U.S. PG Pub. No. 2019/0251707) and Decker (U.S. Patent No. 6,430,305), which renders obvious the limitations of parent claims 1, 12 and 19. In particular, the Gupta reference discloses formatting the probabilities as vectors (“vector of probabilities”) at ¶¶ [0040], [0042]. But, the Gupta reference does not disclose storing the plurality of vectors in a matrix and inputting the matrix to the second MLA.
With regards to claim 14, several of the features of this claim was known in the art as evidenced by the combination of Taieb et al (WIPO Publication No. WO 2020/243484), Gupta et al (U.S. PG Pub. No. 2019/0251707) and Decker (U.S. Patent No. 6,430,305), which renders obvious the limitations of parent claims 1, 12 and 19. In particular, the Taieb reference discloses a plurality of traffic signals (“traffic light group”), wherein the plurality of traffic signals comprises the traffic signal at ¶¶ [0482](“image data may include video data associated with a state of traffic light”), [0569]-[0571], [0587](“ at least one of the first image and the second image .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 - 8, 10 - 13, 15 - 16, 18 - 19, are rejected under 35 U.S.C. 103 as being unpatentable over Taieb et al (WIPO Publication No. WO 2020/243484) in view of Gupta et al (U.S. PG Pub. No. 2019/0251707) and Decker (U.S. Patent No. 6,430,305).
With regards to claim 1, the limitations of this claim are obvious over the teachings of the prior art, as evidenced by the following references:
The Taieb reference
The Taieb reference discloses receiving, by the server, a video of the traffic signal generating, based on the video, a plurality of still images (e.g., “first image”, “second image”) of the traffic signal at ¶¶ [0482](“image data may include video data associated with a state of traffic light”), [0569]-[0571](“Server 4201 may analyze the first image to generate a first detection result including an identification of a traffic light and a state of the traffic light, and analyze the second image to generate a second detection result including an identification of the traffic light and a state of the traffic light.”)
The Taieb reference discloses determining, for each still image of the plurality of still images, and by a first Machine Learning Algorithm (MLA), a state for each bulb in the respective still image, thereby generating a plurality of states corresponding to the video, each state indicating a predicted likelihood of each of a plurality of statuses of the respective bulb, at ¶¶ [0170], [0575]-[0579](“[T]he processor may identify one or more traffic lights (and a state thereof) from the first image (and/or the second image) using a machine learning algorithm… [T]he state of the traffic light can be represented by a color of the traffic light (e.g., red, green, yellow, or white), by an image displayed by the traffic light (e.g., green arrow, orange palm, image of a person, and the like), or by words displayed by the traffic light (e.g., speed of a vehicle, indication to slow down, indication of road work, or the like)... [T]he first detection result may include a confidence score for each of the identified state associated with the identified traffic light(s)”). The Taieb reference does not specify formatting the bulb statuses as vectors or training the MLA based on a plurality of labeled still images of traffic signals indicating a status of each bulb of the respective labeled still image. However, these limitations were known in the art as evidenced by the Gupta reference discussed below.
The Taieb reference discloses determining, based on the plurality of states (“confidence level indicators”), the predicted state of the traffic signal at ¶ [0585](“The processor may also be configured to determine the confirmed state of the traffic light based on a comparison of the first 
The Taieb reference inherently discloses storing an indicator of the predicted state of the traffic signal at ¶ [0588]. In particular, the Taieb reference discloses, subsequent to determining the indicator of the predicted state of the traffic signal, that a navigational action for the vehicle may be based on the confirmed state of the traffic light at ¶ [0588]. The subsequent use of the predicted state necessarily requires the storage of the predicted state or else it would not exist for its subsequent use.
The Gupta reference
The Gupta reference discloses formatting the probabilities as vectors (“vector of probabilities”) at ¶¶ [0040], [0042]. The Gupta reference further discloses a machine learning algorithm having been trained based on a plurality of labeled (“ground truth”) training examples, 
The Decker reference
The Decker reference discloses using a MLA to combine confidences and determine an overall confidence level (predicted state) at 4:59-5:23. In particular, the Decker reference discloses determining, based on a plurality of probability vectors (“N inputs”) and by a second MLA, an overall predicted state (probability), the second MLA having been trained based on a plurality of labeled vectors, wherein each labeled vector is indicative of a predicted likelihood of each of the plurality of statuses, and wherein each labeled vector is associated with a label indicating an actual state of the given traffic signal at 4:59-5:23 (“The N inputs are used to represent the probabilities output from each of the individual estimators which are to be  turned out to be falsified and one for those transactions 10 which turned out to be valid… At reference number 84, a particular transaction, is evaluated by generating the individual probabilities normally, and combining them by presenting the individual probabilities as inputs to the neural network.”) At the time of filing of the present application, it would have been obvious to a person of ordinary skill in the art to use a second MLA to combine confidences and determine an overall confidence level (predicted state), as taught by the Decker reference, as a substitute for using an average of confidence levels as an overall confidence level (predicted state), as taught by the Taieb reference.   This combination is a simple substitution of one known element for another to obtain predictable results.  The prior art contained a method, taught by the Taieb reference, which differed from the claimed method by the substitution of machine learning (i.e., neural networks) for averaging.   Neural networks, and their functions were known in the art.  One of ordinary skill in the art could have substituted neural networks into the method taught by the Taieb reference and the results would have been predictable; to wit, the second machine learning algorithm would combine confidences and determine an overall confidence level (predicted state) in a manner consistent with its training data.
With regards to claim 2,  the Taieb reference discloses the plurality of statuses comprise a pre-defined set of statuses at ¶ [0577]; to wit: “[T]he state of the traffic light can be represented by a color of the traffic light (e.g., red, green, yellow, or white), by an image displayed by the traffic light (e.g., green arrow, orange palm, image of a person, and the like), or by words displayed by the traffic light (e.g., speed of a vehicle, indication to slow down, indication of road work, or the like).”
With regards to claim 3, the Taieb reference discloses a first status of the plurality of statuses corresponds to a first color and a second status of the plurality of statuses corresponds 
With regards to claim 4, the Taieb reference discloses a third status of the plurality of statuses indicates whether the bulb is lit at ¶ [0597](“more determinative results regarding whether a particular lamp is illuminated or not.”)
With regards to claim 5, the Taieb reference discloses the predicted state of the traffic signal indicates a predicted color displayed by the traffic signal at ¶¶ [0585](“The processor may also be configured to determine the confirmed state of the traffic light…”), [0577](“[T]he state of the traffic light can be represented by a color of the traffic light (e.g., red, green, yellow, or white)…”).
With regards to claim 6, the Taieb reference discloses  the predicted state of the traffic signal indicates a predicted symbol displayed by the traffic signal at ¶¶ [0585](“The processor may also be configured to determine the confirmed state of the traffic light…”), [0577](“[T]he state of the traffic light can be represented by…, by an image displayed by the traffic light (e.g., green arrow, orange palm, image of a person, and the like)…”)
With regards to claim 7, the Taieb reference discloses the predicted state of the traffic signal indicates a predicted pattern displayed by the traffic signal at ¶¶ [0585](“The processor may also be configured to determine the confirmed state of the traffic light…”), [0577](“[T]he state of the traffic light can be represented by…, or by words displayed by the traffic light (e.g., speed of a vehicle, indication to slow down, indication of road work, or the like).”
With regards to claim 8
With regards to claim 10, the Taieb reference discloses determining, based on stored location data of traffic signals, coordinates of the traffic signal in the video at ¶ [0587]; to wit: “The processor may also be configured to determine the confirmed detection result based on the map information specifying the relationship between the at least two traffic lights in the traffic light group... In some embodiments, the map information may include information that specifies a spatial relationship between the first traffic light and the second traffic light. For example, the map information may include the positions of the first and second traffic lights (e.g., GPS coordinates, a position of a traffic light relative to the other traffic light, positions relative to a boundary of an intersection associated with the traffic lights).”
With regards to claim 11, the Taieb reference discloses the first MLA predicts a color displayed by each bulb in an input still image at ¶¶ [0578]-[0579](“the processor may identify one or more traffic lights (and a state thereof) from the first image (and/or the second image) using a machine learning algorithm”), [0577](“[T]he state of the traffic light can be represented by a color of the traffic light (e.g., red, green, yellow, or white)…”).
With regards to claim 12, the steps performed by the method of this claim are obvious over the combination of Taieb, Gupta and Decker for the same reasons as were presented with respect to claim 1, which recites a method that perform most of the same steps. The additional limitations of the present claim (i.e., those not already discussed in claim 1) is obvious over these same references:
The Taieb reference discloses receiving, by the server, a video of a plurality of traffic signals (“traffic light group”), wherein the plurality of traffic signals comprises the traffic signal at ¶¶ [0482](“image data may include video data associated with a state of traffic light”), [0569]-[0571], [0587](“ at least one of the first image and the second image may include representations of a traffic light group, which may include the traffic light”). The Taieb reference further discloses determining, based on the predicted state of each of the plurality of traffic signals, the predicted state of the traffic signal at ¶ [0587]; to wit: “The processor may determine 
With regards to claim 13, the Taieb reference discloses determining the predicted state of the traffic signal comprises comparing the predicted state of each of the plurality of traffic signals at ¶ [0585](“The processor may also be configured to determine the confirmed state of the traffic light based on a comparison of the first confidence level indicator and the second confidence level indicator. By way of example, the processor may determine a first confidence level indicator ( e.g., a confidence score of 70% or a "MID" level) associated with the first detection result and determine a second confidence level indicator associated (e.g., a confidence score of 90% or a "HIGH" level) with the second detection result...”
With regards to claim 15, the steps performed by the method of this claim are obvious over the combination of Taieb, Gupta and Decker for the same reasons as were presented with respect to claim 8, which recites a method that performs these same steps.
With regards to claim 16, the Taieb reference discloses generating the plurality of still images comprising capturing, at a pre-defined interval, frames of the video at ¶ [0574]; to wit: “the first camera may be configured to capture the first image at a different time as the second camera captures the second image. For example, first image 4301 may be captured at a time that is 0.3 seconds earlier than the time when second image 4302 is captured.”
With regards to claim 18, the steps performed by the method of this claim are obvious over the combination of Taieb, Gupta and Decker for the same reasons as were presented with respect to claim 10, which recites a method that performs these same steps.
With regards to claim 19, the steps of the instructions stored in the computer readable medium of this claim are obvious over the combination of Taieb, Gupta and Decker for the same reasons as were presented with respect to claim 1, which recites a method that performs these same steps.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230. The examiner can normally be reached 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID F DUNPHY/Primary Examiner, Art Unit 2668